Case 1:18-cv-05088-JBS-KMW Document 32 Filed 02/06/19 Page 1 of 2 PageID: 581
                                                               U.S. Department of Justice

                                                               United States Attorney
                                                               District of New Jersey
                                                               Civil Division

_____________________________________________________________________________________________________________________
CRAIG CARPENITO                                                401 Market Street, 4th Floor      Main: (856) 757-5412
UNITED STATES ATTORNEY                                         P.O. Box 2098                    Direct: (856) 757-5031
                                                               Camden, NJ 08101                  Fax: (856) 757-5416
Anne B. Taylor                                                 Anne.Taylor@usdoj.gov
Assistant United States Attorney


                                                               February 6, 2019

Via ECF
Honorable Karen M. Williams
United States Magistrate Judge
U.S. District Court, District of New Jersey
4th & Cooper Streets
Camden, NJ 08101

          Re:        Smith v. Burlington County, et al.
                     Civil Action No. 18-5088 (JBS) (KMW)

Dear Judge Williams:

       I am the Assistant United States Attorney authorized to represent Detective
Shawn Gorlin, an employee of the New Jersey Division of Criminal Justice who
served as a Task Force Officer with the United States Marshals Service during the
events at issue in this litigation. I write with regard to ongoing deficiencies with
service and, as I understand from a review of the docket, Plaintiff’s request that the
United States Marshals Service be court-ordered to disclose a service address for
Detective Gorlin. For the reasons that follow, I respectfully request that the Court
refrain from issuing any such Order.

       Service has not been effected against either the United States of America or,
as the Court is aware, Detective Gorlin. Pursuant to Fed. R. Civ. P. 4(i)(3), a
plaintiff suing a federal employee in his individual capacity must both serve the
individual employee under Rule 4(e), (f), or (g), and serve the United States under
Rule 4(i)(1). In this case, although the returns of service filed by Plaintiff state that
the summons and complaint have been served on the United States Marshals
Service and the Attorney General, see, e.g., ECF No. 14, those documents do not
recite – and this Office has no reason to believe – that the summons and complaint
have been served the U.S. Attorney’s Office for the District of New Jersey, as
required by Rule 4(i)(1).

      With regard to Detective Gorlin, Plaintiff was specifically advised by the
United States Marshals Service that Detective Gorlin previously served as a Task
Force Officer, and was not employed by the United States Marshals Service but,
instead, employed by the State of New Jersey. See Return of Service, ECF No. 22-2,
PageID 529. There is no indication that Plaintiff has made any effort to serve
Case 1:18-cv-05088-JBS-KMW Document 32 Filed 02/06/19 Page 2 of 2 PageID: 582
Hon. Karen M. Williams, U.S.M.J.
February 5, 2019
Page 2

Detective Gorlin at his present employer. However, and to expedite this process,
Detective Gorlin has permitted me to accept service for him.

       I also respectfully note that, once Plaintiff completes service in accordance
with Fed. R. Civ. P. 4(i)(1)-(3), defendants will have sixty days from the date of
service on the United States Attorney’s Office to answer or otherwise respond to the
complaint. See Fed. R. Civ. P. 12(a)(2).

      Thank you very much for your consideration of this matter.

                                             Respectfully submitted,

                                             CRAIG CARPENITO
                                             United States Attorney

                                             /s/ Anne B. Taylor
                                             By: ANNE B. TAYLOR
                                             Assistant U.S. Attorney

cc, via ECF:
    Justin Bonus, Esq. (Counsel for Plaintiff)
    Michelle L. Corea, Esq. (Counsel for Burlington County)
    John L. Slimm, Esq. (Counsel for Burlington Township Defendants)
    Michael R. Sarno, Esq. (Counsel for Burlington County Prosecutor’s Office
    Defendants)
